Citation Nr: 1823334	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-27 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for service-connected post-operative meniscectomy and ACL repair of the left knee with degenerative joint disease (hereinafter "left knee disability").


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1978 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2016 and August 2017, the Board remanded the issue on appeal for further development.  The requested development is complete and the issue of an increased rating for the Veteran's service-connected left knee disability is now before the Board for further appellate action.


FINDING OF FACT

The Veteran's left knee disability manifested, at worst, with flexion limited to 70 degrees, with subjective findings of slight instability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement an increased rating in excess of 10 percent for service-connected left knee disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110(a) (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

2.  The criteria for a separate 10 percent disability rating for slight instability of the left knee have been approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5257 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

In June 2016, the Veteran's representative argued that his October 2012 VA examination did not capture the current disability picture of his service-connected left knee disability.  In response, the Board remanded this appeal for a new VA examination.  He was provided additional examinations in October 2016 and October 2017.  

Neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. §1155; 38 C.F.R. §4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. §4.7.

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

When the rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors.  Those factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80 (1997).

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  At least the minimum compensable rating has been in effect for the entire rating period.  

The Veteran contends that his service-connected left knee disability is more severe than the 10 percent rating currently assigned.

Diagnostic Code 5260 (limitation of flexion of the leg) provides a noncompensable (0 percent) rating when flexion is limited to 60 degrees; 10 percent rating when flexion is limited to 45 degrees; 20 percent rating when flexion is limited to 30 degrees; and 30 percent rating, the maximum available, when flexion is limited to 15 degrees.  For VA compensation purposes, normal range of motion for the knee is flexion to 140 degrees.  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II.

At an October 2012 VA examination, the Veteran had flexion to 105 degrees.  When applying the Diagnostic Code criteria to the this examination, the Veteran's range of motion does not result in a compensable rating.  However, the examiner documented the Veteran's painful motion.  Accordingly, in March 2013, the RO continued the Veteran's 10 percent rating for his left knee disability, based on 38 C.F.R. §§ 4.40, 4.45, and 4.59.

At his October 2016 VA examination, the Veteran reported flare ups that occurred approximately twice per month that resulted in increased pain and stiffness.  The examiner stated that pain limited functional ability during flare ups.  The examiner found that the Veteran had less movement than normal, disturbance of locomotion, and interference with standing.  At his October 2017 VA examination, he reported flare-ups that manifested as his knee buckling while walking, pain, and restricted movement.  The examiner found that the Veteran had no ideational factors contributing to his disability.  

At the October 2016 VA examination, the Veteran had flexion to 100 degrees, but with pain beginning at 70 degrees, and at an October 2017 VA examination, the Veteran had flexion to 90 degrees.  When applying the Diagnostic Code criteria to the these examinations, at worst, the Veteran's range of motion does not result in a compensable rating.

In an October 2012 buddy statement, his supervisor corroborates the Veteran's statements that he has pain, discomfort, and limited range of motion while performing required tasks.  Additionally, in his April 2013 notice of disagreement, the Veteran stated that his left knee is very painful, swells often, and gives out often.  He further states that he wears a brace to the knee's instability.

Based on the lay and medical evidence, a 20 percent rating is not warranted, because the Veteran's left knee disability is not more closely approximated by least flexion limited to 30 degrees or less, even when considering his lay statements and functional impairments described at his VA examinations.

The Veteran is competent to report left knee symptoms and his reports are credible.  Layno, 6 Vet. App. at 470.  However, the Veteran is not competent to identify the specific level of his service-connected knee disability according to the appropriate Diagnostic Codes and relevant rating criteria.  See 38 C.F.R. § 4.46; Kahana v. Shinseki, 24 Vet. App. 428 (2011).  He has not been shown by the evidence of record to have the training, skills, or experience needed to make such a determination.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, these records are more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran's disability picture is not more closely approximated by an increased rating based on the presence of additional functional loss based on the criteria set forth 38 C.F.R. §§ 4.40, 4.45, and the holdings in DeLuca, 8 Vet. App. at 206.  Since the Veteran has a 10 percent disability rating, 38 C.F.R. § 4.59 is not applicable.

A Veteran who has instability of a knee may be rated separately under Diagnostic Code 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability of the knee is rated 10 percent.  Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent.  Severe recurrent subluxation or lateral instability of the knee is rated 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, and as a result, the factors set forth in 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 do not apply.  DeLuca, 8 Vet. App. 202 (1995).

The words slight, moderate, and severe as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminologies such as severe by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran is competent to report the symptoms of an unstable knee.  The Board finds his assertions credible.  At his October 2012, October 2016, and October 2017 VA examinations, he had subjective complaints of instability.  The Veteran has reported that his left knee is unstable and locks up.  The Board notes that prior to July 30, 2012, the Veteran received a 10 percent rating under Diagnostic Code 5257.  Throughout the appeal period, the Veteran has maintained subjective complaints of left knee instability.   Because there is competent, credible evidence of subjective slight instability of the left knee, a separate 10 percent evaluation is warranted under Diagnostic Code 5257.  

A 20 percent disability rating is not warranted for his subjective complaints of instability because his knee joint was stable during clinical testing during his VA examinations.  His subjective complaints of instability and subluxation are not more closely described as "moderate."  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A separate rating is also available for limitation of extension under Diagnostic Codes 5261.  VAOPGCPREC 9-2004 (2004).  In this case, the Veteran's left knee disability may not be rated as compensable loss of extension.

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable (0 percent) rating is warranted when extension is limited to 5 degrees.  A 10 percent rating is warranted when extension of the leg is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a.  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II.  In this case, the probative evidence of the VA examinations of October 2012, October 2016, and October 2017 demonstrate that the Veteran has normal extension upon examination of his left knee.  Even when considering the other functionally limiting factors, his extension does not meet the criteria for a compensable rating under Diagnostic Code 5261.  Therefore, a separate or higher rating is not warranted under Diagnostic Code 5261.

Other Diagnostic Codes relating to the knee are Diagnostic Code 5256 for ankylosis, Diagnostic Code 5262 for impairment of tibia and fibula, and Diagnostic Code 5263 for genu recurvatum.  Those conditions are not shown on examination, or in the medical evidence of record, and the Board finds that application of these Diagnostic Codes is not warranted.  38 C.F.R. § 4.71a.

Regarding Diagnostic Codes 5258 and 5259 for symptomatic dislocation or removal of semilunar cartilage, the October 2012 VA examiner noted that the Veteran had a left meniscectomy in 1992 and that he had frequent episodes of joint locking and pain.  The October 2016 VA examiner noted that the Veteran underwent a left partial meniscectomy in 1992.  However, the examiner did not find that there were frequent episodes of locking, pain, or effusion into the joint due to his meniscus problems.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  This is the only evaluation available under Diagnostic Code 5258.  Here, a separate rating is not warranted.  Although frequent episodes of locking and pain were noted in October 2012, there is no probative evidence that there are frequent episodes of effusion.  These criteria are conjunctive, not disjunctive; thus all criteria must be met, including effusion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Therefore a separate rating under Diagnostic Code 5258 is not warranted.  

Under Diagnostic Code 5259, symptomatic removal of the semilunar cartilage, a 10 percent evaluation is the only available rating and no criteria are specified.  38 C.F.R. § 4.71a, DC 5259 (2017).  However, there is no probative medical or lay evidence noting symptoms from the Veteran's partial meniscectomy other than those that have already been awarded disability ratings.  Therefore a separate rating under Diagnostic Code 5259 is not warranted.     

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's left knee disability does not more closely approximate a higher rating under the applicable Diagnostic Codes or a separate disability rating aside from the 10 percent rating granted for slight instability.  


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected left knee disability is denied.

A separate 10 percent disability rating for slight instability of the left knee is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


